Citation Nr: 1816959	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-22 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for right shoulder disorder.

2. Entitlement to service connection for left shoulder disorder.

3. Entitlement to service connection for cervical spine disorder.

4. Entitlement to service connection for a disability characterized by bilateral upper extremity numbness.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from September 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal is currently under the jurisdiction of the RO in Winston-Salem, North Carolina.

This case was previously before the Board in March 2016, at which time the Board reopened the claim of entitlement to service connection for a right shoulder disorder, finding that new and material evidence had been received to reopen the claim, and remanded this matter, along with all other issues on appeal, to the Agency of Original Jurisdiction (AOJ) for additional development, including, VA examinations in connection with the claims for service connection for a right shoulder disorder, a left shoulder disorder, a cervical spine disorder, and bilateral upper extremity numbness, and to obtain relevant VA treatment records and private treatment records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay to the Veteran, another remand is necessary to ensure that due process is followed and that he is afforded every possible consideration.


I. Right Shoulder Disorder

As noted, the case was remanded in March 2016 for additional development to including to conduct a VA examination.  Subsequently, on remand, the Veteran was afforded a VA examination in April 2016, which reflected a diagnosis of degenerative joint disease right shoulder status post arthroscopic surgery from 2012.  The examiner opined that the Veteran's degenerative joint disease of the right shoulder status post arthroscopic surgery was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The April 2016 examiner noted that there was no objective evidence that the Veteran's described military exercise that required him to bear the weight of a telephone pole with another service member resulted in any injury causing a chronic right shoulder disability.  

It appears that the examiner relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  The examiner did not address a May 1980 service treatment record, which reflects a diagnosis of bruised ribs.  The April 2016 examiner also inaccurately stated that there was no mention or a complaint of right shoulder pain until 2011.  The examiner did not discuss the September 1980 VA examination which reflected that the Veteran complained that his right shoulder had tightness and soreness with a sharp pain; the March 2010 VA treatment record which reflects that the Veteran complained of shoulder pain; or the April 2010 VA treatment record which reflects that the Veteran complained of chronic shoulder pain.  As such, a supplemental VA opinion is warranted to address these matters.  

II. Left Shoulder Disorder

The April 2016 examiner also diagnosed acromioclavicular (AC) joint osteoarthritis of the left shoulder from 2012.  The examiner opined that the Veteran's AC joint osteoarthritis of the left shoulder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The April 2016 examiner noted that there was no objective evidence that the Veteran's described military exercise that required him to bear the weight of a telephone pole with another service member resulted in any injury causing a chronic left shoulder disability.  

It appears that the examiner relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  See Dalton, supra.  Further, the April 2016 examiner did not address a May 1980 service treatment record, which reflects a diagnosis of bruised ribs nor did the examiner address a March 2010 private treatment record which reflects that the Veteran complained of left shoulder pain; the March 2010 VA treatment record which reflects that the Veteran complained of shoulder pain; or the April 2010 VA treatment record which reflects that the Veteran reported that he had been having chronic shoulder pain.  As such, a supplemental VA opinion is warranted to address these matters.

III. Cervical Spine Disorder

The April 2016 VA examiner diagnosed degenerative joint disease of the cervical spine from 2012.  The examiner opined that the Veteran's degenerative joint disease of the cervical spine was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The April 2016 examiner noted that there was no objective evidence that the Veteran's described military exercise that required him to bear the weight of a telephone pole with another service member resulted in any injury causing a chronic left shoulder disability.  

It appears that the examiner relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  See Dalton, supra.  The examiner did not address a May 1980 service treatment record, which reflects a diagnosis of bruised ribs, and the examiner did not discuss the November 2011 VA treatment record, which noted an x-ray of the Veteran's cervical spine revealed changes of arthritis.  As such, a supplemental VA opinion is warranted to address these matters.

IV. Bilateral Upper Extremity Numbness

The Veteran's request for claim of entitlement to service connection for bilateral upper extremity numbness is inextricably intertwined with his claims of entitlement to service connection for a right shoulder disorder, a left shoulder disorder, and a cervical spine disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, action on the claim of entitlement to service connection for bilateral upper extremity numbness is deferred pending additional development.

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA addendum opinion to ascertain the etiology of the Veteran's right shoulder disorder.  The claims file should be made available to and be reviewed by the examiner in conjunction with this inquiry.

The examiner should address whether it is at least as likely as not (50 percent or greater likelihood) that any current right shoulder disorder manifested during service, that arthritis of the right shoulder was manifest to a compensable degree within one year of service, or that it, is otherwise causally or etiologically related to a period of active duty service.

The examiner should consider and discuss the following:

i. the May 1980 service treatment record, which reflects a diagnosis of bruised ribs;

ii. the September 1980 VA examination, which reflected that the Veteran complained that his right shoulder had tightness and soreness with a sharp pain;

iii. the March 2010 VA treatment record, which reflects that the Veteran complained of shoulder pain;

iv. the April 2010 VA treatment record, which reflects that the Veteran complained of chronic shoulder pain;

v. the Veteran's February 2012 statement that his treatment provider opined that his pain was not coming from his shoulders but rather from his neck;

vi. the Veteran's reported complaints and treatment of a right shoulder disorder since service.

In rendering the opinion, the examiner should consider the Veteran's statement that his right shoulder began hurting him after he carried a telephone pole with a fellow service member during basic training to be competent.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2. Obtain a VA addendum opinion to ascertain the etiology of the Veteran's left shoulder disorder.  The claims file should be made available to and be reviewed by the examiner in conjunction with this inquiry.

The examiner should address whether it is at least as likely as not (50 percent or greater likelihood) that any current left shoulder disorder manifested during service, that arthritis of the left shoulder was manifest to a compensable degree within one year of service, or that it, is otherwise causally or etiologically related to a period of active duty service.

The examiner should consider and discuss the following:

i. the May 1980 service treatment record, which reflects a diagnosis of bruised ribs;

iii. the March 2010 private treatment record, which reflects that the Veteran complained of left shoulder pain;

iv. the April 2010 VA treatment record, which reflects that the Veteran complained of chronic shoulder pain;

v. the Veteran's February 2012 statement that his treatment provider opined that his pain was not coming from his shoulders but rather from his neck;

vi. the Veteran's reported complaints and treatment of a left shoulder disorder since service.

In rendering the opinion, the examiner should consider the Veteran's statement that his left shoulder began hurting him after he carried a telephone pole with a fellow service member during basic training to be competent.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3. Obtain a VA addendum opinion to ascertain the etiology of the Veteran's cervical spine disorder.  The claims file should be made available to and be reviewed by the examiner in conjunction with this inquiry.  

The examiner should address whether it is at least as likely as not (50 percent or greater likelihood) that any current cervical spine disorder manifested during service, that arthritis of the cervical spine was manifest to a compensable degree within one year of service, or that it, is otherwise causally or etiologically related to a period of active duty service.

The examiner should consider and discuss the following:

i. the May 1980 service treatment record, which reflects a diagnosis of bruised ribs;

ii. the Veteran's February 2012 statement that his treatment provider opined that his pain was not coming from his shoulders but rather from his neck.

In rendering the opinion, the examiner should consider the Veteran's statement that his neck began hurting him after he carried a telephone pole with a fellow service member during basic training to be competent.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

4. Readjudicate the issues on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




